Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	Applicant's amendments, filed January 12, 2022 are respectfully acknowledged and have been fully considered. 
Claims 1 and 4-7 are amended. Claims 2 and 3 are cancelled.
Claims 1 and 4-20 are pending.
Response to Arguments
2.	In view of the Applicant’s amendments and remarks, filed January 12, 2022, subject to the Examiner’s Amendment below, the rejection of independent claim 1 is withdrawn. The rejections of or objections to claims 4-20 are withdrawn based upon their dependence on their allowable base claims.
Allowable Subject Matter
3. 	After an examination of the present application, in view of the amendments and remarks filed January 12, 2022, subject to the Examiner’s Amendment below, and based on an updated, thorough search of the prior art of record, Claims 1 and 4-20 are found to be in condition for allowance.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zhuo Xu on January 14, 2022.
	The application has been amended as follows: 

Claim 14 (Currently Amended) The touch substrate of claim [[2]] 1, wherein the number of the third connecting bridges ranges from 2 to 4.

Claim 16 (Currently Amended) The touch substrate of claim [[3]] 1, wherein along an arrangement direction of the first limb portions, the first limb portions at two ends have relative small lengths, and the first limb portions at a middle portion have relative large lengths, and along an arrangement direction of the second limb portions, the second limb portions at two ends have relative small lengths, and the second limb portions at a middle portion have relative large lengths.

Reasons for Allowance
5.	The following is an examiner’s statement of reasons for indicating allowable subject matter: 

Claim 1:
While closest prior art Shim (20190087027 A1), Trend (20150097801 A1), Deng (20210181896 A1), and Dong (20170147114 A1) teach portions of the limitations of independent Claim 1, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 1, namely "wherein orthographic projections of the driving electrodes and the sensing electrodes on the base are sequentially and alternately arranged around the first electrode; the first limb portions are distributed at an edge of the first main body portion close to the first electrode; the second limb portions are distributed at an edge of the second main body portion close to the first electrode; and wherein in each touch unit, the two driving electrodes are symmetric about the first electrode, and the two sensing electrodes are symmetric about the first electrode" in combination with all other limitations of the claim.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624